DNB Financial Corporation For further information, please contact: Gerald F. Sopp CFO/Executive Vice-President 484.359.3138 FOR IMMEDIATE RELEASE gsopp@dnbfirst.com (DNBF – NASDAQ) DNB Financial Corporation Announces Fourth Quarter and Full Year 2009 Results (February 04, 2010 – Downingtown, PA) DNB Financial Corporation (“DNB”), parent of DNB First, National Association, the oldest independent bank in Chester County, reported net income of $573,000 for the 2009 fourth quarter and net income of $1.6 million for the 2009 full year. This compares to a net loss of $230,000 for the fourth quarter of 2008 and net income of $809,000 for the 2008 full year. Earnings available to common shareholders for the fourth quarter of 2009 was $.16 on a diluted basis compared to a net loss of $0.09 per share for the same period in 2008. Earnings available to common shareholders on a diluted basis for the 2009 full year was $.41 compared to $.31 in 2008. Net loans at December 31, 2009 grew $23.0 million or 6.83% compared to December 31, 2008, with most of this growth coming in the third and fourth quarters. The composite cost of funds for the fourth quarter of 2009 was 1.76% compared to 2.39% for the same period in 2008. Deposits rose by $98.9 million or 24.21%, to $507.3 million at December 31, 2009 compared to $408.5 million at December 31, 2008.
